DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claims 1, 3, 9, 11, 17, 28, 30, 32-33, 35-37, 39-43, 45-62, 64-74, 76-78, 80-85 are pending and under consideration. The amendment filed on tiled on 09/07/2021 has been entered.
Priority
This application is a division of U.S, Patent Application No. 12/450,943 filed on October 19, 2009 which is a National Phase of PCT Patent Application No PCT/IL2008/000556 having international Filing Date of April 27, 2008, which claims the benefit of priority from U.S. Provisional Patent Application No. 60/307,818 filed on April 18, 2007, therefore the accorded priority is April 18, 2007. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amending claim 49 to refer to a claim which recites “wherein transplanting RPE cells cultured in a medium comprising Activin A” or deleting the claim, would obviate the rejection. Claim 50 is rejected for the same reason as claim 49 because it depends from claim 49 and fail to remedy the indefiniteness of claim 49.

Maintained/Claim Rejections - 35 USC §103/ in a Modified Form Necessitated by Amendment
The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action;
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
(1) 	Claims 1, 3, 17, 28, remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He (Graefe’s Arch Clio Exp Ophthalmol, 231: 737- 742, 1993, previously cited) in view of Shushan (U.S. Patent Application Publication No. 2009/0104695, effective filing date 12/29/2005, previously cited).
This rejection is maintained in view of Applicant’s amendment to bring into step (b) of base claim 1, the depended claim 31.
Regarding claim 1, He discloses transplantation of well differentiated human retinal pigment epithelial (RPE) cells into the subretina of normal albino rabbits and the transplanted RPE cells showed gap junctions with host RPE cells (Figs. 4, 5; p 738 2nd column 3rd paragraph; p 737 2nd column 1st paragraph and under M&Ms). Regarding claim 28, He discloses electron microscopy of the transplanted RPE showed apical-basal polarity and gap junctions (abstract, fig 4).
He does not teach, wherein the differentiated RPE cells are obtained by a method of directed differentiation, comprising: culturing pluripotent stem cells or culturing differentiating cells in a medium comprising one or more members of the TGFbeta superfamily , wherein the one or more members of the TGFbeta superfamily comprises activin A; and wherein the pluripotent stem cells or differentiating cells are cultured in a medium comprising nicotinamide prior to culturing in medium comprising a member of the TGFbeta superfamily.
However, at the time of filing, Shushan teaches a method for inducing differentiation of human stem cells into retinal pigments epithelial cells, step (a) a first culture stage with a culture system comprising NA (paragraph 0152); NA added to promote their survival (paragraph 0217), the NA used for the induction of somatic differentiation (paragraphs 0217- 0218), p16-18, claims 1-78); NA can be used to increase the number of differentiated cells that are obtained from hESC [220], step (b) a second culture stage with a culture system comprising a member of the TGF superfamily, namely activin A, as familiar to those versed in the art of stem cells ([0172], [0145]). Regarding claim 3, Shushan teaches suspension cultures of hESC allow initiation of differentiation processes in suspension of a large number of cells, and the development of novel methodologies to direct differentiation of hESC within suspension cultures for the potential use in regenerative medicine where a large number of cells are needed [0207].  Regarding claim 17, Shushan teaches diseases presently expected to be treatable by therapeutic transplantation 
Regarding the effects of the uptake of shed outer fragments are necessarily present since the He method carries out the same claimed method step with the same claimed cell types, and Shushan disclose culturing hESCs in a chemically defined medium supplemented with activin A, and NA and the combined art teaches the same step as instantly claimed method. He et al method carries out the same claimed method step with the same claimed cell types. 
This is because He et al, teach the successful transplantation of cultured human RPE cells into rabbit subretina and the transplanted RPE showed apical-basal polarity and gap junctions (abstract). Het et al also teach the health of the transplanted RPE cells was judged to be good on the basis of its rapid attachment to the host Bruch’s membrane and establishment of apical-basal polarity (p 4 1st column last paragraph).  Subsequently, characteristic in-foldings developed on the basal surface of the well-differentiated transplanted RPE cells (p 4, 2nd column 2nd paragraph). Thus, the art by He et al and Shushan show that transplanted RPE cells are capable of forming or at least have a role in forming one or more tight junction.
Shushan discloses enriched populations of hESC-derived RPE cells were transplanted into the vitreous and into the subretinal space of RCS and albino rats respectively (p 56, lines 6-7) and in serum free medium with NA, the size of the EBs after two weeks of differentiation was significantly higher (1, 7 times: maximal diameter of EBs) in comparison to the size of EBs that were cultured under the same conditions in the absence of NA (Figures 25E-25F, Le. left pictures of upper two panels) and NA treatment was found to promote differentiation towards RPE cells p (27, lines 19-21).
Accordingly, it would have been obvious to combine the Shushan’s enriched hESCs derived RPE cells cultured in NA and then in Activin A for transplantation into the vitreous and with He et al, transplantation of human RPE cells into the subretina of normal albino rabbits the transplanted RPE cells showed gap junctions with host RPE cells for treating several blinding disorders because He et al, transplantation of human RPE cells into the subretina of normal albino rabbits transplanted RPE cells showed gap junctions with host RPE cells for treating several blinding disorders and because Shushan’s hESC-derived RPE’s NA while prevent their differentiation towards extraembryonic lineages NA also promote differentiation towards RPE cells and activin A while prevents their differentiation increases survival/proliferation of RPE cells and because both He et al, therapeutic transplanted RPE cells and Shushan’s therapeutic transplanted RPE cells treat eye disorders. 
One would have been motivated to add activin A to nicotinamide to receive the expected benefit of the NA to promote differentiation hESCs towards RPE cells and activin A while prevents their differentiation increases survival/proliferation of RPE cells and also propagation of hESC in suspension supplemented with soluble factors including but not limited to TGFbeta superfamily factors (activin A 25-50 ng/ml) promote proliferation and survival of the cells while prevent their differentiation and importantly NA was shown to induce differentiation to neural cells, and within the neural lineage, NA treatment was found to promote differentiation towards RPE to be used for therapeutic transplantation for treating eye disorders.
 Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in culturing hESC-derived RPE in Activin A and nicotinamide to increase the number of RPE differentiated cells and the presence of nicotinamide effectively induced differentiation of hES cells into RPE cells to obtain therapeutic transplanted RPE cells to treat eye disorders by combining the teachings of He and Shushan.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue, He is directed to transplantation of differentiated human retinal pigment epithelial (RPE) cells into the subretinal space of an eye. He discloses, in the Materials and Methods section, that the RPE cells are obtained from human eye specimens and cultured in standard media using routine culturing and passaging techniques, and the RPE cells are further labeled with carbon particles using a medium containing India ink. He does not teach or suggest that the differentiated RPE cells are obtained by a method of directed differentiation including culturing pluripotent stem cells or differentiating cells in a medium comprising a member or members of the TGFbeta superfamily, or that the pluripotent stem cells or differentiating cells are cultured in a medium comprising nicotinamide prior to culturing in the medium comprising a member or members of the TGFbeta superfamily. Significantly, He does not mention or suggest the use of activin A to achieve directed differentiation of RPE cells. Shushan fails to correct these multiple deficiencies of He. Shushan does not mention or suggest using activin A in a second culture medium on differentiating cells, and in fact teaches that activin A prevents differentiation of stem cells (paragraphs [0022], [0210], [0211], and [0216] of Shushan). As such, since Shushan teaches away from using activin A on differentiating cells, one of skill in the art would never contemplate using activin A as presently claimed. Collectively, none of the cited references teach or suggest a method of treating or slowing progression of a retinal disease or disorder in a human subject by transplanting a composition comprising differentiated human RPE cells into the subretinal space of a subject’s eye, wherein the RPE cells are obtained by a method of directed differentiation by culturing them in the presence of activin A. Accordingly, because one of skill in the art would not be motivated to combine He with Shushan to arrive at present claim 1, claim 1 is both novel and non-obvious over the references. Applicant’s arguments have been fully considered but are not persuasive.
In response, Shushan teaches that the undifferentiated hESCs used for the induction of somatic differentiation and while NA prevent their differentiation towards extraembryonic because both He et al, therapeutic transplanted RPE cells and Shushan’s therapeutic transplanted RPE cells treat eye disorders. Shushan also teaches the novel effects of NA on hESCs differentiation was most profoundly demonstrated during spontaneous differentiation of hESCs with EBs (see Fig 24A-24B, op 42 lines 11-15). Shushan also teaches that the hESCs are cultured with NA so as to differentiate into RPE cells and that the RPE cells are transplanted for treatment.
In accord with In re Gurley, a reference teaches away when it would lead a person of ordinary skill to expect that the claimed invention would not work. Applicants have pointed to nothing in He and Shushan that would lead an ordinary skilled artisan to expect that Shushan undifferentiated hESCs used for the induction of somatic differentiation and while NA prevent their differentiation towards extraembryonic lineages, however, NA also promote differentiation towards RPE cells and activin A while prevents their differentiation Activin A also increases survival/proliferation of RPE cells used for therapeutic transplanted RPEs to treat eye diseases using He therapeutic transplanted RPE cells for treating eye disorders. In fact, Shushan teaches that the undifferentiated hESCs used for the induction of somatic differentiation and while NA prevent their differentiation towards extraembryonic lineages, however, NA also promote differentiation towards RPE cells and activin A while prevents their differentiation Activin A also increases survival/proliferation of RPE cells. Therefore, Shushan does not teach away but in accord with In re Gurley, a reference teaches away when it would lead a person of ordinary skill to expect that the claimed invention would not work. Applicants have pointed to nothing in He and Shushan that would lead an ordinary skilled worker to expect that using the Shushan’s hESC-derived RPE’s NA while prevent their differentiation towards extraembryonic lineages NA also promote differentiation towards RPE cells and activin A while prevents their  because both He et al, therapeutic transplanted RPE cells and Shushan’s therapeutic transplanted RPE cells to treat eye disorders to predict the transplanted RPEs outcome to treatments with RPEs cultured with NA while prevent their differentiation towards extraembryonic lineages NA also promote differentiation towards RPE cells and activin A while prevents their differentiation increases survival/proliferation of RPE cells.
	 
(2) 	Claims 1, 30, 33, 35-37, are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He (Graefe’s Arch Clio Exp Ophthalmol, 231: 737- 742, 1993, previously cited),  Shushan (U.S. Patent Application Publication No. 2009/0104695, effective filing date 12/29/2005, previously cited) as applied to claims 1, 3, 17, 28 above, and further in view of Sugaya, (WO03/060085).
This rejection is necessitated by amendment.
Shushan also teaches that melanin-expressing cells that were generated in the presence of NA had morphological characteristics that are typical of RPE cells. Specifically shown in (FIG. 30A), (FIG. 30B) RPE cells markers Bestrophin (Fig 30G) and RPE65 (Fig 30H, [0072]. FIGs 30A-30H). Sushan also teaches activin A concentration of 25-50 ng/ml) (p 41, line 22).
Regarding claim 33, Sushan also teaches activin A concentration of 25-50 ng/ml) (p 41, line 22). Regarding claim 35, Shushan also disclose nicotinamide concentration of 10 mM [0152]. Regarding claim 36, Shushan teaches in addition to its effect on differentiation, NA also had an effect on the size of the EBs. In serum-free medium supplemented with NA, the size of the EBs after two weeks of differentiation was significantly higher (1.7 times; maximal diameter of EBs) in comparison to the size of EBs that were cultured under the same conditions in the absence of NA (FIGS. 25E-25F, i.e. left pictures of upper two panels) [0220]. Regarding claim 37, Shushan teaches hESCs (claim 64).

He and Shushan do not teach, wherein the one or more members of the TGFbeta superfamily comprises TGFbeta1 or TGFbeta3.
However, at the time of filing, Sugaya teaches culturing human neural stem cells (NSCs) before or during differentiation with an effective amount of TGFbeta-3, for an effective period, for differentiating human NSCs into neural retinal cells, in vitro. NSCs differentiated in basal media with TGF-beta3, 100 ng/ml shows differentiation of NSCs into neural retinal cells in vivo upon transplantation to the eye such as eye tissue, offers the potential for treatment of degenerative disorders affecting vision [(p 53-54, claims 43, 45-46), Figure 7 (I) and (Il); p 8, p 13, lines 6-15), Figure 8 (I) and (Il) (p 13, lines 21-34, bridge p 14 lines 1-2), (p 21, lines 13-14)]. Sugaya neural stem cells (NSCs) grown in basal media differentiated to opsin expressing cells in vivo after exposure to TGF-beta3 for four days. Cells were treated with 100 ng/ml of TGF-b3, prior to transplantation into rat eye show opsin, marker of retinal cells (p 14 1st paragraph). Sugaya further specifies that, for the purpose of inducing retinal differentiation, TGFbeta3 is added to the culture medium (page 29, lines 7-10) (instant claim 30).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the He/Shushan RPEs cultured with NA while prevent their differentiation towards extraembryonic lineages NA also promote differentiation towards RPE cells and activin A while prevents their differentiation increases survival/proliferation of RPE cells for obtaining therapeutic RPEs for transplantation to treat eye disorders and because Sugaya neural progenitor cells cultured with TGF-beta3 for the differentiation of NSCs into neural retinal cells in vivo upon transplantation to the eye of a subject offers the potential for treatment of degenerative disorders and particularly for the purpose of inducing retinal differentiation, TGFbeta3 is added to the culture medium.
One would have been particularly motivated to receive the expected benefit for the purpose of inducing retinal differentiation, TGFbeta3 is added to the culture medium thus, under 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing hESCs derived RPEs in the presence of TGFbeta superfamily growth factor for transplantation into the subretinal space with TGFbeta3 is added to the culture medium thus, under the influence of TGF-beta3, expressing retinal opsin by the donor human stem cell and also differentiated into photoreceptors by combining the teachings of He/Shushan and Sugaya.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are pertaining to the same arguments as discussed above.

(3) 	Claims 1, 32, are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He (Graefe’s Arch Clio Exp Ophthalmol, 231: 737- 742, 1993, previously cited), Shushan (U.S. Patent Application Publication No. 2009/0104695, effective filing date 12/29/2005, previously cited), Sugaya, (W003/060085 previously recited on record in previous OA) as applied to claims 1, 30, 33-37, above, and further in view of  Lund (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited), Klimanskaya (WO 2006/0880952, published August 3, 2006, previously cited).
This rejection is necessitated by amendment.
Shushan also teaches that melanin-expressing cells that were generated in the presence of NA had morphological characteristics that are typical of RPE cells. Specifically shown in (FIG. 30A), (FIG. 30B) RPE cells markers Bestrophin (Fig 30G) and RPE65 (Fig 30H, [0072]. FIGs 30A-30H). Sushan also teaches activin A concentration of 25-50 ng/ml) (p 41, line 22).

He/Shushan and Sugaya do not teach, further comprising measuring expression of RPE6S and Bestrophin in the differentiated RPE cells, prior to transplantation, wherein the expression of RPE65 and Bestrophin 1s increased in the differentiated RPE cells by between about 3 to 6 times compared to RPE cells cultured in a medium without activin A. 
However, at the time of filing, Lund teaches measuring expression of RPE65 and Bestrophin in differentiated human RPE cells prior to transplantation, wherein the expression of RPE65 is increased as compared to control (see figure 2 as depicted below).

    PNG
    media_image1.png
    422
    345
    media_image1.png
    Greyscale

Lund teaches Real-time RT-PCR assessment of the cells was carried out at the time of transplantation and compared to primary human fetal RPE tissue. Both hES-RPE and fetal RPE displayed high expression of characteristic RPE genes, including RPE65, bestrophin (Fig. 2b) (p 194, 1* column 1* paragraph). Moreover, Klimanskaya teaches expression of RPE cells with RPE65 are evaluated at various time intervals by real time RT-PCR assessment of the TGFbeta superfamily and stepwise procedure that produced enrichment in RPE-like cells or their progenitors (p 22, example 5).
 Klimanskaya teaches expression of RPE cells with bestrophin and RPE65 are evaluated at various time intervals by real time RT-PCR to verify and determine successful combinations of the TGFbeta superfamily and stepwise procedure that produces enrichment in RPE-like cells or their progenitors (p 22, example 5).
Regarding the expression of RFE65 and Bestrophin is increased in the differentiated RPE cells by between about 3 to 6 times compared to RFE cells cultured in a medium without activin A ibis noted said amount of increased expression is am increased characteristic that should necessarily be there by the combined art of Shushan and Lund/ Klimanskaya who teach the same step as instantly claimed method. Shushan teaches the expression of the RPE65 and Bestrophin are typical characteristics of cultured RPE cells in the medium supplemented with NA and then with Activin A before transplantation (see FIGS. 30A-30H). Lund also teaches increased expression of RPE65 and Bestrophin as compared to control in differentiated human RPE cells prior to transplantation (see figure 2b) as discussed above. Thus the increased expression of said markers is a direct result of the methods taught by Shushan and Lund/ Klimanskaya because the method of the instant claims and the method of Shushan and Lund/ Klimanskaya are the same.
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine culturing hESC-derived RPE in Activin A and nicotinamide to increase the number of RPE differentiated cells and the presence of nicotinamide effectively induced differentiation of hES cells into RPE cells as taught by He and Shushan by further including measuring the increased expression of RPE65 and Bestrophin in cultured RPE cells typical characteristics of cultured APE cells in the medium supplemented with NA and then with Activin A before transplantation before transplantation as disclosed by Lund and Klimanskaya.

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are pertaining to the same arguments as discussed above.

(4) 	Claims 9, 11, 39-42, 45-55 are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He, Shushan, Sugaya, Lund, Klimanskaya as applied to claims 1, 32, above, and further in view of  Jiang (Investigative Ophthalmology & Visual Science, Vol. 35, No. 13; p 4300-4309, 1994).
This rejection is new necessitated by amendment.
Regarding claims 9, He also discloses transplantation of well differentiated human RPE cells into the subretina of normal albino rabbits and functional recovery of the transplanted cells occurs before immune response develops and the transplanted RPE cells showed gap junctions with host RPE cells (abstract, Figs. 4, 5; p 738 2nd column 3rd paragraph; p 737 2nd column 1st paragraph and under M&Ms). Regarding claim 11, He discloses carbon-loaded RPE cells suspended in PBS at a concentration of approximately 5000 cells per 20 l, and kept on ice for immediate transplantation (p 737 2nd column 1st paragraph and under M&Ms). Regarding claims 39-40, 50, Lund teaches ERG response sustained levels of 0.42 c/d, significantly better than sham injected rats and wherein the ERG response comprises measurement of dark-adapted b wave-wave amplitudes (p 191 18* column; p 194 1st column last paragraph; figure 3 panel A).  Regarding claims 41-42, He/Shushan teaches culturing pluripotent stem cells in TGFbeta superfamily. Regarding claim 43, Sugaya teaches, wherein st paragraph, (page 29, lines 7-10). Regarding claim 45, Sushan also teaches activin A concentration of 25-50 ng/ml) (p 41, line 22). Regarding claim 46, Lund/Klimaskaya teaches further comprising measuring expression of RPE6S and Bestrophin in the differentiated RPE cells, prior to transplantation, wherein the expression of RPE65 and Bestrophin 1s increased in the differentiated RPE cells by between about 3 to 6 times compared to RPE cells cultured in a medium without activin A. Regarding claim 47, Lund teaches measuring expression of RPE65 and Bestrophin in differentiated human RPE cells prior to transplantation, wherein the expression of Lund teaches Real-time RT-PCR assessment of the cells was carried out at the time of transplantation and compared to primary human fetal RPE tissue. Both hES-RPE and fetal RPE displayed high expression of characteristic RPE genes, including RPE65, bestrophin (Fig. 2b) (p 194, 1st column 1 paragraph). Moreover, Klimanskaya teaches expression of RPE cells with bestrophin and RPE65 are evaluated at various time intervals by real time RT-PCR to verify and determine successful combinations of the TGFbeta superfamily and stepwise procedure that produces enrichment in RPE-like cells or their progenitors (p 22, example 5). 
Regarding claim 49, wherein transplanting RPE cells cultured in medium comprising activin A increases retinal function by between about 10% and 200% as compared to transplanting medium or untreated control eyes, it should be noted that these limitations are interpreted as a whereby clause with no patentable weight because they are intended results of the required method positive steps as taught in the art of He, Shushan, Sugaya, Lund, Klimanskaya. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non- limiting.
Regarding claims 50, Lund also teaches the dark adapted electroretinogram (ERG) response was recorded and the cell- grafted rats sustained levels of 0.42 c/d, significantly better than sham injected rats (p 194 1st column last paragraph). Regarding claim 51-55, He, Shushan, teach said limitation (see above).
The teachings of He, Shushan, Sugaya, Lund, Klimanskaya apply here as indicated above.
He, Shushan, Sugaya, Lund, Klimanskaya do not teach, transplanting a composition comprising differentiated human activin A-treated RPE cells into the subretinal space of the subject’s eye, wherein transplantation of the RPE cell composition results in an increase in an electroretinography (ERG) response. 
However, at the time of filing, moreover, Jiang teaches retinal function can be rescued by allogeneic normal RPE grafts in Royal College of Surgeons (RCS) with retinal degeneration and, if so, whether this rescued function can be measured and followed by recording the corneal electroretinogram (ERG) b-wave (abstract).
Accordingly, it would have been obvious to a person of ordinary skill In the art to modify the transplantation of well differentiated human RPEs the into the subretina of normal albino rabbits and functional recovery of the transplanted cells occurs before immune response develops as disclosed by He, Shushan, Sugaya, Lund, Klimanskaya by using hESC-derived RPEs for transplantation into dystrophic RCS rats, wherein by including the dark adapted ERG response to assess increase in relative acuity (c/d) in animals treated with hES-derived RPE performed significantly better than sham and untreated controls as disclosed Lund/Jiang. 
One would have been motivated to do so to receive the expected benefit of measuring the RPE transplanted cells contribution to the dark adapted ERG response to assess function of the transplanted cells in the rescue of RCS dystrophic rats and the advantages by using hESC- derived RPEs.

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are pertaining to the same arguments as discussed above.

(5) 	Claims 9, 43 are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He, Shushan, Lund, Klimanskaya, Jiang (Investigative Ophthalmology & Visual Science, Vol. 35, No. 13; p 4300-4309, 1994) as applied to claims 9, 11, 39-42, 45-55 and further in view of Sugaya, (W003/060085 previously recited on record in previous OA).
This rejection is new necessitated by amendment.
The teachings of He, Shushan, Lund, Klimanskaya, Jiang apply here as indicated above.
He, Shushan, Lund, Klimanskaya, Jiang do not teach, wherein the one or more members of the TGFbeta superfamily comprises TGFbeta1 or TGF-beta3.
However, at the time of filing, Sugaya teaches culturing human neural stem cells (NSCs) before or during differentiation with an effective amount of TGFbeta-3, for an effective period, for differentiating human NSCs into neural retinal cells, in vitro. NSCs differentiated in basal media with TGF-beta3, 100 ng/ml shows differentiation of NSCs into neural retinal cells in vivo upon transplantation to the eye such as eye tissue, offers the potential for treatment of in vivo after exposure to TGF-beta3 for four days. Cells were treated with 100 ng/ml of TGF-b3, prior to transplantation into rat eye show opsin, marker of retinal cells (p 14 1st paragraph). Sugaya further specifies that, for the purpose of inducing retinal differentiation, TGFbeta3 is added to the culture medium (page 29, lines 7-10) (instant claim 30).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the He, Shushan, Lund, Klimanskaya, Jiang RPEs cultured with NA while prevent their differentiation towards extraembryonic lineages NA also promote differentiation towards RPE cells and activin A while prevents their differentiation increases survival/proliferation of RPE cells for obtaining therapeutic RPEs for transplantation to treat eye disorders and because Sugaya neural progenitor cells cultured with TGF-beta3 for the differentiation of NSCs into neural retinal cells in vivo upon transplantation to the eye of a subject offers the potential for treatment of degenerative disorders and particularly for the purpose of inducing retinal differentiation, TGFbeta3 is added to the culture medium.
One would have been particularly motivated to receive the expected benefit for the purpose of inducing retinal differentiation, TGFbeta3 is added to the culture medium thus, under the influence of TGF-beta3, expressing retinal opsin by the donor human stem cell and also differentiated into photoreceptors.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing hESCs derived RPEs in the presence of TGFbeta superfamily growth factor for transplantation into the subretinal space with TGFbeta3 is added to the culture medium thus, under the influence of TGF-beta3, expressing retinal opsin by the donor human stem cell and also differentiated 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are pertaining to the same arguments as discussed above.


(6)	Claims 56-62, 64-73, 74, 76-78, 80-85 are newly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over He, Shushan, Sugaya, Lund, Klimanskaya as applied to claims 9, 11, 39-40, 55 above, and further in view of Sharma (Acta Ophthalmol. Scand. 1997: 75: 355-363, previously cited).
Regarding claims 56, 70, He also discloses transplantation of well differentiated human retinal pigment epithelial (RPE) cells into the subretina of normal albino rabbits and the transplanted RPE cells showed gap junctions with host RPE cells (Figs. 4, 5; p 738 2nd column 3rd paragraph; p 737 2nd column 1st paragraph and under M&Ms). Regarding claim 71, He also discloses carbon-loaded RPE cells suspended in PBS at a concentration of approximately 5000 cells per 20 l, and kept on ice for immediate transplantation (p 737 2nd column 1st paragraph and under M&Ms). Regarding claim 76, He also discloses carbon-loaded RPE cells suspended in PBS at a concentration of approximately 5000 cells per 20 ul, and kept on ice for immediate transplantation (p 737 2nd column 1st paragraph and under M&Ms). Shushan also teaches culturing human ES cells in a chemically defined medium supplemented with activin A, (paragraph 0022 and Figure 23A; paragraphs 0065 and 0106) (instant claims 61-63). Regarding claim 65, Shushan also teaches TGFbeta superfamily factors (activin A 25-50 ng/ml). Regarding claims 66, 74, Shushan also teaches a method for inducing differentiation of human stem cells into retinal pigments epithelial cells, step (a) a first culture stage with a culture Regarding claim 67, 82-83, Shushan, disclose nicotinamide concentration of 10 mM [0152]. Regarding claim 68, 84, Shushan teaches in addition to its effect on differentiation, NA also had an effect on the size of the EBs. In serum-free medium supplemented with NA, the size of the EBs after two weeks of differentiation was significantly higher (1.7 times; maximal diameter of EBs) in comparison to the size of EBs that were cultured under the same conditions in the absence of NA (FIGS. 25E-25F, i.e. left pictures of upper two panels) [0220]. Regarding claim 69, Shushan teaches culturing human ES cells in a chemically defined medium supplemented with activin A, (paragraph 0022 and Figure 23A; paragraphs 0065 and 0106). Regarding claim 72, 85, Shushan teaches diseases presently expected to be treatable by therapeutic transplantation of hESC-derived RPE cells include cardiac infarcts, juvenile-onset diabetes mellitus, leukemia, Age-Related Macular Degeneration (AMD), which is the most common cause of blindness among the elderly aging population, failure of the RPE is the main cause of disease [0226]. Regarding claim 73, Shushan teaches a method for inducing differentiation of human stem cells into retinal pigments epithelial cells, step (a) a first culture stage with a culture system comprising NA (paragraph 0152); nicotinamide added to promote their survival (paragraph 0217), the NA used for the induction of somatic differentiation (paragraphs 0217-0218), p16-18, claims 1-78).
The teachings of He, Shushan, Sugaya, Lund, Klimanskaya apply here as indicated above.
He, Shushan, Sugaya, Lund, Klimanskaya do not teach, transplanting a composition comprising differentiated human activin A-treated RPE cells into the subretinal space of the subject’s eye, wherein transplantation of the RPE cells results in one or more of, an increase in 
However, at the time of filing, as evidenced by Sharma, after retinal cell transplants the subretinal space is a good place in terms of survival and maturation of the transplants, and would clinically be the most desirable place; A bright field micrograph of a subretinal rabbit transplant (T) 6 weeks after transplantation showing well developed photoreceptor outer segments and the outer limiting membrane. The cells of the outer nuclear layer (ONL) are separated from the cells of inner retina (JR) by a plexiform layer (Fig. 2; p 356) (instant claim 56). Although the Sharma reference does not explicitly teach wherein transplantation of the RPE ceils results in one or more of, an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS +OS) and the limitations of claims 57-60 thickness effects, these effects would necessarily be present because are intended results and since the Sharma method carries out the same claimed method steps with the same claimed cell types.
Regarding claims 56-60, it is noted that the limitations, (i) wherein transplantation of the RPE cells results in one or more of, an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+OS), (ii) wherein thickness is increased in the vicinity of the transplanted composition as compared to areas distant from the transplanted composition, (iii) wherein total retinal thickness is increased by about 75 um, (iv) wherein the ONL thickness is increased by about 14 m (v) wherein the IS+OS thickness is increased by about 11 m it should be noted that these limitations are interpreted as a whereby clause with no patentable weight because they are intended results of the required method positive steps as taught in the art of He, Shushan, Sugaya, Lund, Klimanskaya. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby 
Accordingly, it would have been obvious to a person of ordinary skill in the art that transplantation of well differentiated human retinal pigment epithelial (RPE) cells into the subretina of normal albino rabbits would result in one or more of, an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+OS) in accordance with the protocol taught by Sharma.
It would have been obvious to a person of ordinary skill in the art to combine the transplantation of human RPE cells into the subretina of normal albino rabbits and the transplanted RPE cells showed gap junctions with host RPE cells and electron microscopy of the transplanted RPE showed apical-basal polarity and gap junctions as disclosed by He, Shushan, Sugaya, Lund, Klimanskaya by inducing differentiation of human stem cells into RPE cells, step (a) a first culture stage with a culture system comprising NA to promote their survival and step (b) a second culture stage with a culture system comprising a member of the TGFbeta superfamily, namely activin A as disclosed by Shushan for NA used to increase the number of differentiated cells that are obtained from hESC and for activin A to culture in suspension hESC for transplanting RPE cells.
One would have been motivated to do so to receive the expected benefit of the NA for the size of the EBs after two weeks of differentiation was significantly higher in comparison to the size of EBs that were cultured under the same conditions in the absence of NA and for further supplementation of activin A in the medium increases the survival/proliferation the cells before transplantation of enriched populations of hESC-derived RPE cells transplanted into the vitreous and into the subretinal space of RCS and albino rats respectively. One would also have been motivated to do so to receive the expected benefit of Activin A and nicotinamide to 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in culturing hESC-derived RPE in Activin A and nicotinamide to increase the number of RPE differentiated cells and the presence of nicotinamide effectively induced differentiation of hES cells into RPE cells by combining the teachings of He, Shushan, Sugaya, Lund, Klimanskaya and Sharma
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are pertaining to the same arguments as discussed above.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632